OPINION OF THE COURT
FRED MORENO, Circuit Judge.
THIS CAUSE came before the Court on its own Motion to Reduce the defendant’s Contempt Sentence. The Court found the defendant guilty of four separate acts of contempt and sentenced him to six months in jail for each offense consecutively. Upon further reflection the Court believes that the defendant’s outbursts in open court were actually the result of one single episode. In addition, the defendant has subsequently apologized for such outbursts and behaved respectfully at a second hearing.
*131In Butler v State, 330 So.2d 244 (2d DCA), cert. denied, 429 U.S. 863 (1976), the trial court convicted the defendant of six months of contempt for his outbursts during a probation violation hearing. After finding the defendant had violated his probation, the Court sentenced him to five years in prison. Upon hearing his sentence, the defendant accused the court of railroading him and called the Judge an obscene name. When given an opportunity to show cause why he should not be held in contempt, the defendant continued to vilify the Court. The Judge then charged the defendant with a second count of contempt, and the defendant continued his outbursts. By the end of the hearing the defendant had been found guilty of six counts of contempt ¿nd sentenced to six months in jail for each offense. Concluding that only one act of contempt had occurred, the Appellate Court vacated five of the contempt convictions.
In view of that case, this Court vacates three of the sentences and treats Mr. Marichal’s actions as one series of acts of contempt and reduces his sentence to six months in the Dade County Jail consecutive to any other sentence he is presently serving.
DONE and ORDERED in Open Court this 14th day of April, 1989.